Citation Nr: 1236062	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  12-17 216	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to additional VA monetary benefits for S.M. as a dependent spouse.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for varicose veins of the left leg.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a left foot disability.

(The issues of whether the debt in the amount of $145,792.60 for overpayment of VA monetary benefits is valid and entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $145,792.60 will be addressed in a separate decision.)



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) as well as a May 2002 rating decision by the Philadelphia RO.

With respect to the Veteran's dependency claim, the Board notes that following issuance of the statement of the case in June 2011, the Veteran submitted evidence in support of his claim, and his claim was not readjudicated by the RO.  The Veteran thereafter submitted a timely substantive appeal, and his claim was certified to the Board for appellate consideration.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  However, as will be discussed in greater detail below, the Board is granting the Veteran's dependency claim herein.  Accordingly, the Board finds that the Veteran is not prejudiced thereby in the adjudication of this claim.

The Board also notes that the evidence of record indicates that the Veteran has relocated to North Carolina.  As such, with regard to the Veteran's claims of entitlement to service connection for PTSD, varicose veins of the left leg, a lung disability, and a left foot disability remanded herein, the RO should determine appropriate jurisdiction as to these claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD, varicose veins of the left leg, a lung disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A divorce decree shows that the Veteran divorced M.T. in June 2000. 

2.  A marriage certificate shows that the Veteran married S.M. in December 2009; there is no record of divorce.


CONCLUSION OF LAW

The criteria for entitlement to additional VA monetary benefits for S.M. as a dependent spouse are met.  38 U.S.C.A. §§ 103(c), 5103, 5103A, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to additional VA monetary benefits for S.M. as a dependent spouse.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.             §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

With regard to the Veteran's dependency claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that was committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

Entitlement to add S.M. as a dependent 

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

VA will accept the written statement of a claimant as proof of marriage or birth of a child for purposes of determining entitlement to benefits as long as the statement contains the month, year, and place of the event, the full name and relationship of the other person to the claimant, and the dependent's social security number.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record. See 38 C.F.R. § 3.204(a)(2). 

Marriage is established by one of the following types of evidence: 1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 2) Official report from service department as to marriage which occurred while the Veteran was in service; 3) The affidavit of the clergyman or magistrate who officiated; 4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration; 5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

The evidence reflects that the Veteran married M.G. in April 1995 in Maryland and they were divorced in June 2000.  Records from the Philadelphia, Pennsylvania court system reveal that a divorce decree was entered in June 2000.  The Veteran subsequently married S.M. in December 2009 in North Carolina.  Records from the Register of Deeds of New Hanover County in Wilmington, North Carolina reveal that the Veteran and S.M. were married in December 2009.   

The Veteran contends that his previous marriage to M.G. is void, and that based on his marriage to S.M., she is entitled to VA benefits as a dependent.  

Initially, the Board notes that the Veteran's marriage to M.G. appears to be void.  In this regard, the divorce decree submitted by the Veteran which indicates that a divorce decree was entered in June 2000 appears to be valid on its face.  There has been no evidence submitted which shows that the Veteran ever remarried M.G.  With respect to the Veteran's second marriage to S.M., as discussed below, the law places the burden of rebutting the presumption of validity of a second marriage upon the person attacking the presumption, and M.G. appears not to have taken any action in furtherance of such an effort.  However, the RO found in its September 2009 decision and June 2011 statement of the case that the Veteran provided conflicting information as to his marriages to M.G. and S.M. and that his marriage to S.M. was not valid.  The Board emphasizes, however, that when there is an issue as to the validity of a marriage, the matter of recognition of the marriage by VA will be determined according to the laws of the jurisdiction(s) specified in 38 C.F.R.      § 3.1(j), which the Board has determined to be the State of North Carolina.  38 C.F.R. § 3.206(b).

The pertinent statutory law in North Carolina provides that all marriages between persons, either of whom has a husband or wife living at the time of such marriage, shall be void.  N.C. Gen. Stat. § 51-01; Code of Virginia § 18.2-362.  There is, however, case law in North Carolina which has created a presumption of validity of a second marriage.  See Kearney v. Thomas, 225 N.C. 156, 33 S.E. 2d 871 (1945) (Supreme Court of North Carolina adopted the presumption of validity of a second marriage, citing that "[a] second or subsequent marriage is presumed legal until the contrary be proved, and he who asserts its illegality must prove it.  In such case the presumption of innocence and morality prevail over the presumption of continuance of the first or former marriage"); Denson v. Grading Co., 28 N.C. App. 129, 220 S.E.2d 217 (1975) (Court held that "when two marriages of the same person are shown, the second marriage is presumed to be valid; that such presumption is stronger than or overcomes the presumption of the continuance of the first marriage so that a person who attacks a second marriage has the burden of producing evidence of its invalidity.  When both parties to the first marriage are shown to be living at the time of the second marriage, it is presumed in favor of the second marriage that the first was dissolved by divorce.").  

In this case, the Veteran's marriage to M.G. was void ab initio.  It follows that after the marriage to M.G. was terminated in June 2000, the Veteran was free to marry.  The record contains a copy of a marriage application dated December 2009.  Both the Veteran and S.M. are listed in the application along with their addresses (both the Veteran and S.M. were residents of New Hanover County at the time).  It is signed by both the Veteran and S.M.  The signatures of two witnesses to the marriage with their addresses are listed on the application.  The license was granted, and the evidence reflects that the parties were married in New Hanover County that day.  The marriage certificate was registered on December 2009 and signed by the Officiating Officer of the Register of Deeds of New Hanover County.  Thus, the 2009 marriage of the Veteran and S.M. is properly established.  38 C.F.R.               § 3.205(a).  S.M., therefore, is the Veteran's spouse for VA purposes.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The photocopies of the documents relating to the marriage and divorce are acceptable as evidence as they appear genuine and free from alteration.  See 38 C.F.R. § 3.204 (c) (2011). 

Because S.M. is the Veteran's spouse for VA purposes and because the Veteran is rated more than 30 percent disabled, entitlement to additional compensation for S.M. is established.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).


ORDER

Entitlement to additional benefits for S.M. as a dependent spouse is granted.


REMAND

Service connection for PTSD, varicose veins of the left leg, a left foot disability, and a lung disability

The Board observes that medical evidence has been associated with the Veteran's claims folder following the issuance of the July 2005 supplemental statement of the case (SSOC), the most recent SSOC of record pertaining to these claims, which was not accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  As noted above, under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  Accordingly, on remand, a SSOC must be issued which includes review of this evidence.  

Additionally, with regard to the Veteran's claim of entitlement to service connection for a left foot disability, the Board observes that his service treatment records document treatment for left heel pain as a result of a swimming injury in May 1980.  He was diagnosed with an arch strain at that time.  Further, the Veteran sought treatment in August 1982 for left foot pain and was diagnosed with athlete's foot.  He also noted "foot trouble" on his August 1982 report of medical history in conjunction with his separation examination.

There is no opinion of record as to whether the Veteran's left foot disability is related to his in-service injuries.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's left foot disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his PTSD, varicose veins of the left leg, lung disability, and left foot disability claims, to include any private and/or VA treatment.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA examination for his left foot disability.  The entire claims folder must be made available to the examiner prior to the examination.  

After examination of the Veteran and review of the record, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a left foot disability;

b.  Whether it is at least as likely as not (50 percent probability or higher) that any current left foot disability is causally related to service or any incident of service, including treatment in May 1980 for a left heel injury and in August 1982 for athlete's foot.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.   When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


